1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9
10    DEVONTE B. HARRIS,                                 Case No. 1:17-cv-01370-DAD-SAB (PC)
11                        Plaintiff,
12            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE AND STAYING CASE FOR
13    T. QUILLEN, et al.,                                120 DAYS
14                        Defendants.
15

16          Plaintiff Devonte B. Harris is a state prisoner proceeding pro se and in forma pauperis in

17   this civil rights action pursuant to 42 U.S.C. § 1983. The court has determined that this case will

18   benefit from a settlement conference. Therefore, this case will be referred to Magistrate Judge

19   Jeremy D. Peterson to conduct a settlement conference at the California State Prison, Corcoran

20   (CSP-COR), 4001 King Avenue, Corcoran, CA 93212 on January 18, 2019, at 8:30 a.m. The

21   Court will issue the necessary transportation order in due course.

22          The Court puts the parties on notice that if Plaintiff has any outstanding criminal

23   restitution obligation, fines and/or penalties, these settlement negotiations shall not be geared

24   towards what the restitution obligation is, but what the value the of the case itself is to each side,

25   irrespective of any outstanding restitution obligation.

26   ///

27   ///

28
                                                         1
1    In accordance with the above, IT IS HEREBY ORDERED that:

2    1. This action is STAYED for 120 days to allow the parties an opportunity to settle their

3       dispute before the discovery process begins. Except as provided herein or by

4       subsequent court order, no other pleadings or other documents may be filed in this

5       case during the stay of this action. The parties shall not engage in formal discovery,

6       but may engage in informal discovery to prepare for the settlement conference.

7    2. This case is set for a settlement conference before Magistrate Judge Jeremy D.

8       Peterson on January 18, 2019, at 8:30 a.m., at CSP-COR, 4001 King Avenue,

9       Corcoran, CA 93212.

10   3. A representative with full and unlimited authority to negotiate and enter into a binding

11      settlement shall attend in person.

12   4. Those in attendance must be prepared to discuss the claims, defenses and damages.

13      The failure of any counsel, party or authorized person subject to this order to appear in

14      person may result in the cancellation of the conference and the imposition of

15      sanctions. The manner and timing of plaintiff’s transportation to and from the

16      conference is within the discretion of CDCR.

17   5. Defendants shall provide a confidential settlement statement to the following email

18      address: jdporders@caed.uscourts.gov. Plaintiff shall mail his confidential

19      settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,

20      93721, “Attention: Magistrate Judge Jeremy D. Peterson.” The envelope shall be

21      marked “Confidential Settlement Statement”. Settlement statements shall arrive no

22      later than January 11, 2019. Parties shall also file a Notice of Submission of

23      Confidential Settlement Statement. See Local Rule 270(d). Settlement statements

24      should not be filed with the Clerk of the Court nor served on any other party.

25      Settlement statements shall be clearly marked “confidential” with the date and time of

26      the settlement conference indicated prominently thereon.

27   6. The confidential settlement statement shall be no longer than five pages in length,

28
                                               2
1                typed or neatly printed, and include the following:

2                    a. A brief statement of the facts of the case.

3                    b. A brief statement of the claims and defenses, i.e., statutory or other grounds

4                         upon which the claims are founded; a forthright evaluation of the parties’

5                         likelihood of prevailing on the claims and defenses; and a description of the

6                         major issues in dispute.

7                    c. An estimate of the cost and time to be expended for further discovery, pretrial,

8                         and trial.

9                    d. The party’s position on settlement, including present demands and offers and a

10                        history of past settlement discussions, offers, and demands.

11                   e. A brief statement of each party’s expectations and goals for the settlement

12                        conference, including how much a party is willing to accept and/or willing to

13                        pay.

14                   f. If the parties intend to discuss the joint settlement of any other actions or

15                        claims not in this suit, given a brief description of each action or claim as set

16                        forth above, including case number(s) if applicable.

17            7. If a settlement is reached at any point during the stay of this action, the parties shall

18               file a Notice of Settlement in accordance with Local Rule 160.

19            8. A failure to follow these procedures may result in the imposition of sanctions by the

20               court.

21
     IT IS SO ORDERED.
22

23   Dated:     October 30, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          3
